COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00185-CR


ALEX JAVAR WILLIS                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                        STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                   TRIAL COURT NO. 1334131D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      On April 28, 2014, as part of a plea-bargain agreement, Appellant Alex

Javar Willis pleaded guilty to burglary of a habitation. Tex. Penal Code Ann.

§ 30.02 (West 2011).      In accordance with the agreement, the trial court

sentenced Appellant to five years’ confinement.     The trial court certified that

Appellant had no right to appeal. See Tex. R. App. P. 25.2(a)(2).


      1
       See Tex. R. App. P. 47.4.
      On May 1, 2014, Appellant filed a pro se notice of appeal in the trial court.

See Tex. R. App. P. 25.2(c), 26.2(a). On May 12, we notified Appellant’s trial

counsel and Appellant that Appellant had filed a pro se notice of appeal, that the

trial court certified that Appellant had no right to appeal, and that we would

dismiss the appeal unless Appellant or any party desiring to continue the appeal

filed a response showing grounds for continuing the appeal no later than May 22.

See Tex. R. App. P. 25.2(d), 44.3.

      Appellant responded and contended that there was a “breakdown of

communication” between himself and counsel in the trial court resulting in a

violation of his due-process rights.    But there is no showing that Appellant’s

sentence exceeded the State’s recommendation, that Appellant desires to appeal

a matter that was raised by written motion filed and ruled on before trial, or that

the trial court granted Appellant permission to appeal.       See Tex R. App. P.

25.2(a)(2). Thus, in accordance with the trial court’s certification, we dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183 S.W.3d 675,

680 (Tex. Crim. App. 2006).



                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 17, 2014



                                         2